Citation Nr: 9901439	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-42 008 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frozen feet, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 40 percent 
disabling.

3. Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to increased ratings 
for residuals of frozen feet and bilateral varicose veins.  
In a March 1998 rating decision, the RO awarded separate 
ratings of 40 percent for varicose veins of the left and 
right lower extremities.  This issue remains before the Board 
on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In a VA Form 646 dated February 25, 1998, the veterans 
representative raised an informal claim for a total 
disability evaluation based on individual unemployability and 
requested that the RO send the veteran a VA Form 21-8940.  
This matter is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected disabilities 
from residuals of frozen feet and varicose veins of the left 
and right lower extremities have worsened and warrant higher 
ratings that those currently in effect.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the grant of increased ratings for 
residuals of frozen feet and varicose veins of the left ant 
right lower extremities.


FINDINGS OF FACT

1.  The veterans disability from residuals of frozen feet is 
manifested by subjective pain, but without loss of toes or 
parts, persistent severe symptoms, numbness, cold 
sensitivity, arthralgia, tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities.

2.  The veteran disability from varicose veins of the left 
and right lower extremities is manifested by dilated, 
tortuous varicose veins along the course of the long 
saphenous vein in both legs, with superficial varicosities in 
the ankles and feet bilaterally, and with trace edema and 
increased pigmentation bilaterally in the leg, ankle, and 
foot, but without ulceration or subcutaneous induration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of frozen feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7122 (1998); 63 Fed. Reg. 37778-
37779 (1998).

2.  The criteria for a rating in excess of 40 percent for 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 (1998).

3.  The criteria for a rating in excess of 40 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence that might be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran sustained 
frostbite on both feet while serving in Germany in January 
1945.  He was evacuated to an Army hospital where he 
underwent treatment and convalescence.  Hospital notes dated 
in August 1945 indicated that he continued to have symptoms 
of pain, burning, paresthesia, and excessive perspiration in 
his feet.  In September 1945, it was determined that he was 
incapacitated to perform further military service and he was 
discharged.

A September 1945 rating decision granted service connection 
for residuals of bilateral frost bite of the feet and 
assigned a 50 percent convalescent rating.  A July 1946 
rating decision assigned a 40 percent rating.  In an October 
1947 rating decision, a rating board reevaluated the 
veterans disability from frozen feet under revised rating 
criteria and reduced the rating to 30 percent, effective from 
December 1947.  The 30 percent rating for residuals of frozen 
feet has remained in effect since that time and is now 
protected.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (1998).

Diagnostic Code 7122, formerly residuals of frozen feet 
(immersion foot), was revised effective from January 12, 
1998, and is now designated as residuals of cold injury.  
Under the former rating criteria, residuals of frozen feet 
with mild symptoms such as chilblains are rated as 10 percent 
disabling whether unilateral or bilateral.  Persistent 
moderate swelling, tenderness, redness, etc. is rated 20 
percent when unilateral and 30 percent when bilateral.  Loss 
of toes or parts, and persistent severe symptoms are rated 30 
percent when unilateral and 50 percent when bilateral.  

The March 1998 supplemental statement of the case (SSOC) 
provided the veteran with the revised rating criteria.  Under 
the revised regulations, Diagnostic Code 7122 provides for a 
30 percent rating for cold injury residuals, with pain, 
numbness, cold sensitivity, or arthralgia, plus two or more 
of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  No higher rating is 
assignable for cold injury residuals under Diagnostic Code 
7122.  A 20 percent rating is assigned for pain, numbness, 
cold sensitivity, or arthralgia, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts.  A 10 percent rating is assigned for pain, 
numbness, cold sensitivity, or arthralgia.  Amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (hand, foot, ear, nose) 
is evaluated separately and the ratings are combined, if 
appropriate, in accordance with 38 C.F.R. §§ 4.25 and 4.26.  

This diagnostic code was revised again, effective August 13, 
1998.  The revised criteria provide a 30 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  Again, one would separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
One would also separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122.  Also, each affected part (e.g., hand, foot, ear, nose) 
is evaluated separately and the ratings combined in 
accordance with 38 C.F.R. §§  4.25 and 4.26.   63 Fed. Reg. 
37778-37779 (1998).  Although the veteran has not been 
provided with this latest iteration of Diagnostic Code 7122, 
the Board concludes that this is harmless error, as the 
changes made between the January 1998 and the August 1998 
versions do not affect the veterans rating.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for cold injury that were pending on August 
13, 1998, it is necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

The Board has reviewed the entire record and finds that 
neither the former or the revised rating criteria for 
residuals of frozen feet are more favorable to the veteran.  
The revised rating criteria do not provided for a rating in 
excess of 30 percent, but, rather, provide that each affected 
part will be rated separately and combined.  A 30 percent 
rating for each foot would combine for 51 percent, but a 
bilateral factor of 5.1 would be added.  See 38 C.F.R. 
§§ 4.25, 4.26.  Thus, the revised rating criteria do provide 
for the possibility of the assignment of a higher rating.

The former criteria provide for a rating of 50 percent for 
bilateral frozen feet with loss or toes or parts and 
persistent severe symptoms.  However, the most recent 
clinical findings do not show that the veteran has lost toes 
or parts of his feet.  A photograph of the veterans feet 
received by the RO in February 1997 shows that the veteran 
has all of his toes and that his feet are otherwise 
anatomically whole.  Therefore, the criteria for a schedular 
rating in excess of 30 percent under the former rating 
criteria are not met.

As for the current rating criteria, care must be taken not to 
assign a disability evaluation using the manifestations of 
the varicose veins, which will be discussed below, or of non-
service-connected disabilities.  See 38 C.F.R. § 4.14.  The 
veteran does have complaints of a burning sensation and 
decreased sensation to pain and touch were noted on 
examination bilaterally.  The skin was also mottled with 
increased pigmentation.  Nonetheless, many of the findings on 
examination, such as the pigmentation of the lower 
extremities, form the basis for the assignment of the 
disability evaluations for the veterans service-connected 
varicose veins, as discussed below.  Other manifestations, 
such as paresthesias of the lower extremities, are 
attributable to non-service connected disability, in this 
case, to diabetic peripheral neuropathy.  Hence, they cannot 
form the basis for the assignment of a higher disability 
evaluation for the residuals of cold injury to the feet.  
Once the manifestations attributed to the varicose veins and 
to non-service-connected disability are accounted for, the 
examiner at the most recent VA examination attributed only 
chronic pain in both feet as a residual manifestation of the 
cold injury.  Thus, the manifestations of the residuals of 
cold injury do not include pain, numbness, cold sensitivity, 
or arthralgia, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  Consequently, a higher disability evaluation 
may not be assigned under the revised rating criteria.

II.  Varicose Veins

The veteran was noted to have bilateral varicose veins during 
a VA examination in February 1955.  A hospital summary dated 
in August 1963 also noted that the veteran had bilateral 
varicose veins in his lower legs.  An April 1968 hospital 
summary indicates that the veteran considered having surgery 
for his varicose veins but decided against such treatment.

The veteran was granted service connection for varicose veins 
and varicosities of both feet by an October 1968 rating 
decision.  Initially, the disability was rated 10 percent 
disabling.

In February 1973, the veteran underwent vein stripping of his 
right lower extremity.  Effective in April 1973, his 
disability from varicose veins was rated 30 percent 
disabling.  In September 1973, he underwent ligation and 
stripping of varicose veins in his left leg involving both 
the long and short saphenous veins.  With the passage of 
time, the veterans symptomatology from varicose veins 
worsened.  When hospitalized in May 1986, he had varicosities 
of the superficial veins of both lower extremities, with 
hyperpigmentation of both feet.  He was able to ambulate, 
albeit with an unsteady gait.  With therapy, his leg pain and 
numbness improved.  His varicose veins subsided with Jobst 
stockings and exercise.

Recently, the veteran has undergone VA examinations in April 
1996 and June 1997.  During the earlier examination, his 
subjective complaints were of burning pain in his feet.  He 
told the examiner that his feet stayed cold all the time.  
Occasionally, his feet swelled.  On examination, he had 
moderate greater saphenous varicose veins both in the thigh 
and lower leg on the right.  Surgical scars were observed.  
The examiner also observed pigmentation characteristic of 
chronic venous insufficiency on the medial aspects of the 
lower portions of the legs bilaterally.  No swelling or 
tenderness was detected.  The lower extremities did not feel 
especially cold.  Dorsalis pedis and posterior tibial pulses 
were 3-4+.  The veteran walked with an unsteady gait with a 
cane in his right hand.

When examined in June 1997, the veteran complained of burning 
discomfort in both lower extremities, mostly from just below 
the knees distally.  Other complaints included chronic foot 
swelling, chronic leg pain, and cool feeling feet.  Elevation 
or dependent positioning of the lower extremities made no 
difference.  He had questionable calf pain when walking.  His 
calves mainly bothered him when he was crawling on his knees 
while doing gardening.  The examiner reported that the 
veterans complaints of calf pain appeared to be muscular.  
The veteran reported having poor balance and falling easily.  
He was observed to walk with a slow gait using a cane.  He 
had been given elastic stockings in the past, but did not 
wear them because he could not get them on.  After review of 
the claims file, the examiner noted that the veteran had been 
diagnosed to have diabetes mellitus, hypertension, diabetic 
peripheral neuropathy, onychomycosis, hyperkeratosis, and 
venous stasis.  On examination, there were dilated, tortuous 
varicose veins noted mostly along the course of the long 
saphenous vein in both legs.  They extended 10 centimeters 
above the knee in both legs.  They also extended down to near 
the ankles bilaterally.  The diameter of some of the large 
veins was six to seven millimeters.  There were superficial 
varicosities in the ankles and feet bilaterally.  Dorsalis 
pedis and posterior tibial pulses were good bilaterally.  
There was trace edema bilaterally in the leg, ankle, and 
foot.  The legs and feet were slightly cooler to touch than 
the upper extremities.  The skin showed increased 
pigmentation and was shiny and thin distally from the knees.  
There was mottling of the skin of both legs.  There was no 
ulceration.  There was no discoloration other than increased 
pigmentation.  The examiner reported diagnoses of chronic 
venous insufficiency and varicose veins in both lower 
extremities.

In a July 1997 rating decision, the RO increased the rating 
of the veterans disability from varicose veins to 50 
percent, effective from the date of his January 1990 claim.

The rating criteria for disease of the arteries and veins 
were revised effective January 12, 1998.  Thus, the Board 
must consider Karnas, supra, and apply the version of the 
regulation that is most favorable to the claimant.  Again, 
the RO provided the veteran with the revised rating criteria 
in the March 1998 SSOC.

Under Diagnostic Code 7120, varicose veins, the former rating 
criteria provided a rating of 10 percent for moderate 
disability, varicosities of the superficial veins below the 
knees, with symptoms of pain and cramping on exertion, 
unilateral or bilateral.  Moderately severe disability, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation is rated 20 percent when unilateral and 30 
percent when bilateral.  Severe disability, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation, 
is rated 40 percent when unilateral and 50 percent when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburgs and Perthes 
tests, with ulceration and pigmentation, is rated 50 percent 
when unilateral and 60 percent when bilateral.

Effective January 12, 1998, the regulations utilized to 
evaluate disability from varicose veins were revised.  Under 
revised Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned for massive, board-like edema 
with constant pain at rest.  A note following Diagnostic Code 
7120 provides that the foregoing evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26.

In a March 1998 rating decision, the RO applied the revised 
regulation and awarded separate ratings 40 percent for 
varicose veins in each leg.  In addition, a bilateral factor 
of 6.4% was added.

The Board has considered whether the former or the revised 
rating criteria are more favorable to the veteran.  Clearly, 
the revised regulation is more favorable.  Its application 
has resulted in awards of separate ratings of 40 percent for 
each leg with an added bilateral factor.  The combined rating 
with the added bilateral factor is higher than the highest 
rating of 60 percent provided by the former regulation.  
However, after review of the entire record, the Board finds 
that the criteria for a rating in excess of 40 percent for 
the varicose veins in either of the veterans legs have not 
been met.  There is no indication that the vascular disorder 
is manifested in either leg by persistent ulceration, 
subcutaneous induration, or eczema that would support the 
assignment of a 60 percent rating, or by the massive, board-
like edema that would warrant the assignment of a 100 percent 
rating.  Therefore, the Board concludes that the criteria for 
a schedular rating in excess of 40 percent for varicose veins 
in either of the veterans legs have not been met.

III.  Extraschedular and Other Considerations.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1998).  The Board has also 
considered the provisions of 38 C.F.R. §  4.7, which provide 
for assignment of the next higher evaluation where the 
disability picture more closely approximates the criteria for 
the next higher evaluations.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  In this case, 
the veterans disability picture from residuals of frozen 
feet does not more closely approximate the criteria for the 
next higher rating under the current or former rating 
criteria, as discussed above.  Similarly, the veterans 
disability picture from varicose veins in either leg does not 
more closely approximate the next higher schedular rating of 
60 percent under the revised rating criteria, as the record 
contains no clinical findings of persistent ulceration and 
persistent edema, subcutaneous induration, or eczema.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are assignable for 
residuals of cold injury and for varicose veins, but the 
symptomatology required to support a higher rating is not 
demonstrated in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not recently required hospitalization or 
frequent treatment for disability associated with varicose 
veins or residuals of frozen feet.  Nor has it been shown 
that such disabilities otherwise so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  The Board notes that the 
veteran has disability from a number of disorders, including 
diabetes mellitus, diabetic peripheral neuropathy, and 
hypertension.  However, there is no evidence that the 
impairments resulting from his service-connected disabilities 
from residuals of frozen feet and bilateral varicose veins, 
when considered by themselves, warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.



ORDER

Increased ratings for residuals of frozen feet and varicose 
veins of the left and right lower extremities are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
